DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “array of µTMS elements” while parent claim 13 recites “at least one µTMS element”. It is unclear whether the array is comprised of the same µTMS element(s) previously recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0275497 (Ramadan et al.).
Regarding claim 1, Ramadan et al. teaches a micro-transcranial magnetic stimulation (µTMS) element for stimulating a subject (The limitation “micro-transcranial magnetic stimulation” and “for stimulating a subject” are intended use. The micro-coils of Ramadan et al. are capable of performing the claimed function as they produce strong magnetic fields and are “strong candidates for use in biomedical applications”, [0008]-[0011]; [0075].), the µTMS element comprising: a substrate (silicon substrate, [0062]); and supported by the substrate ([0062]), microcoils (Figures 1e, micro-coils, S1) formed using conductive micro-wires having a curved shape and capable of sustaining an electrical signal, wherein the microcoils (S1) are configured to produce a focality of stimulation of less than 10 mm when subjected to the electrical signal ([0062]; “[a] very steep magnetic field gradient formed at the tip of each pillar”, [0070]; pillar ranges from 10-90 microns, [0091]; The limitation “to produce a focality of stimulation of less than 10 mm when subjected to the electrical signal” is functional language. Since the coil and pillar produce a “very steep magnetic field gradient” at the pillar, with the pillar having horizontal dimensions of 10-90 microns, the coil of Ramadan et al. is capable of producing a focality of stimulation of less than 10mm to perform the claimed function.).
Regarding claim 2, Ramadan et al. teaches the curved shape is a circular shape (see Figure 1e).
Regarding claim 4, Ramadan et al. teaches the substrate is a silicon substrate ([0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0275497 (Ramadan et al.).
Regarding claim 5, Ramadan et al. teaches all the limitations of claim 1. Ramadan et al. teaches the substrate has formed therein micro-trenches, and a conductive material filling at least a portion of the micro-trenches that form the microcoils, wherein the micro-trenches have a width in a range between approximately 1 µm to approximately 50 µm and a depth in a range between approximately 10 µm to approximately 5 mm (depth into substrate of 10 µm, width of 3 µm, [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Fu such that the substrate has micro-trenches with conductive material filling at least a portion of the micro-trenches that form the microcoils, wherein the micro-trenches have a width of about 3 µm and a depth of about 10 µm as taught by Ramadan et al., because Ramadan et al. teaches such dimensions are “suitable for the fabrication process”, and “also produces a high magnetic field gradient along the upper side of the coil, which is the side of narrow width” ([0008]-[0011]; [0062]; [0082]). 
Ramadan et al. teaches the depth may vary, but does not specify the depth is in a range between approximately 50 µm to approximately 5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro-trenches of Ramadan et al. to have a depth of approximately 50 µm to 5 mm based on the further teachings of Ramadan et al., because Ramadan et al. teaches the depth of the micro-trenches may vary from 10 µm as long as the d/w ratio exceeds 3/1 ([0082]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Regarding claim 6, Ramadan et al. teaches all the limitations of claim 5. Ramadan et al. teaches the micro-trenches have a spacing in a range between approximately 1 µm to approximately 50 µm (spacing of 3 µm, [0082]).
Regarding claim 12, Ramadan et al. teaches the micro-wires have a curved shape (Figure 1e), but does not teach the method of producing the curves of the micro-wires. The claimed phrase “wherein the curved shape is produced by rolling the substrate around a conductive rod” is being treated as a product by process limitation; that is, the curved shape is made by rolling the substrate around a conductive rod. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Ramadan et al. teaches a different process to produce the curvature of the micro-wires to form the curved shape, it appears that the product in Ramadan et al. would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a curved micro-wire product (see instant spec at [0010]; [0056]).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0275497 (Ramadan et al.) in view of U.S. Patent Application Publication No. 2015/0327813 (Fu).
Regarding claim 3, Ramadan et al. teaches all the limitations of claim 1. Ramadan et al. teaches the microcoils have a plurality of turns (see Figure 1e), but does not specify the microcoils have at least 50 turns.
However, Fu teaches a micro-transcranial magnetic stimulation (µTMS) element for stimulating a subject (abstract), the µTMS element comprising: a plurality of microcoils (Figure 9, microcoils, 502) capable of sustaining an electrical signal configured to produce a precise focality of transcranially delivered stimulation when subjected to the electrical signal ([0067]; [0069]; precise positioning, [0084]-[0085]); wherein the microcoils have 70 turns ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcoils of Ramadan et al. to have at least 50 turns as taught by Fu, because a coil having at least 50 turns, such as 70 turns, produces a desirable magnetic field for stimulation (Fu, [0074]).
Regarding claim 9, Ramadan teaches all the limitations of claim 6. Ramadan et al. does not specify the µTMS element is a multilayer stack formed using multiple layers of the substrate and conductive material, wherein the multilayer stack comprises between 4 and 45 layers.
However, Fu teaches a micro-magnetic stimulation element for stimulating a subject (abstract), the µTMS element comprising: a substrate ([0073]); and supported by the substrate, microcoils (Figure 9, microcoils, 502) formed using conductive micro-wires having a curved shape and capable of sustaining an electrical signal, wherein the microcoils (502) are configured to produce a focality of stimulation when subjected to an electrical signal ([0067]; [0069]; [0073]; [0075]; precise positioning: [0084]-[0085]); the at least one µTMS element is a multilayer stack formed using multiple layers of the substrate and conductive material, wherein the multilayer stack comprises 4 layers (“present invention uses a dense array of…microcoils, and more preferably cross-coupled microcoils”, [0073]; cross-coupled microcoil 700 with two coils 701, 702 orthogonal to each other, each coil like coil 705 of Figure 11, [0075]; since each microcoil includes a substrate and a coil, two cross-coupled coils includes 4 layers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Ramadan et al. to include a multilayer stack formed using 4 layers of the substrate and conductive material as taught by Fu, because Fu teaches providing such a configuration “allows the generation of a magnetic field B in any desired direction by simply varying the current…of each coil independently without any physical movement of the coils themselves”, permitting both directional and temporal flexibility in the produced magnetic field ([0075]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0275497 (Ramadan et al.) in view of U.S. Patent Application Publication No. 2011/0083713 (Narducci).
Regarding claims 10 and 11, Ramadan et al. teaches all the limitations of claim 1. Ramadan et al. not teach an encapsulation layer covering the substrate, wherein the encapsulation layer includes an aerogel.
However, Narducci teaches a conductive material disposed on a substrate, and an encapsulation layer including an aerogel disposed on the substrate ([0021]; [0026]; [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the µTMS element of Ramadan et al. to include an encapsulation layer including an aerogel as taught by Narducci, because Narducci teaches providing an aerogel encapsulation layer disposed over a substrate having conductive wires therein beneficially stabilizes the wires and substrate for use ([0021]).
Claims 13-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0327813 (Fu) in view of U.S. Patent Application Publication No. 2005/0275497 (Ramadan et al.).
Regarding claim 13, Fu teaches a system for micro-magnetic stimulation element for stimulating a subject (abstract), the system comprising: 
a microcoil assembly (Figure 9, brain cap, 500) comprising at least one µTMS element (Figure 9, microcoils, 502) having a focality of stimulation ([0067]; [0069]; precise positioning: [0084]-[0085]);
a signal generator (Figure 9, timing circuit, 801 and microcoil driver, 512) in electrical communication with the microcoil assembly (500) and configured to provide electrical signals to the at least one µTMS element (502) ([0067]; [0069]); and
a controller (Figure 9, signal processor, 509) configured to control the signal generator (512) to deliver the electrical signals to the at least one µTMS element (502) ([0069]),
wherein the at least one µTMS element (502) comprises a substrate (caps supporting respective microcoil 502) and, supported by the substrate, microcoils (502) formed using conductive micro-wires having a curved shape and capable of sustaining the electrical signals ([0065]; [0067]; [0069]).
Fu does not specify the at least one µTMS element has a focality of stimulation of less than 10 mm.
However, Ramadan et al. teaches a micro-transcranial magnetic stimulation (µTMS) element for stimulating a subject (The limitation “micro-transcranial magnetic stimulation” and “for stimulating a subject” are intended use. The micro-coils of Ramadan et al. are capable of performing the claimed function as they are “strong candidates for use in biomedical applications”, [0008]-[0011]; [0075].), the µTMS element comprising: a substrate (silicon substrate, [0062]); and supported by the substrate ([0062]), microcoils (Figures 1e, micro-coils, S1) formed using conductive micro-wires having a curved shape and capable of sustaining an electrical signal, wherein the microcoils (S1) are configured to produce a focality of stimulation of less than 10 mm when subjected to the electrical signal ([0062]; “[a] very steep magnetic field gradient formed at the tip of each pillar”, [0070]; pillar ranges from 10-90 microns, [0091]; The limitation “to produce a focality of stimulation of less than 10 mm when subjected to the electrical signal” is functional language. Since the coil and pillar produce a “very steep magnetic field gradient” with a pillar of horizontal dimensions of 10-90 microns, the coil of Ramadan et al. is capable of producing a focality of stimulation of less than 10mm to perform the claimed function.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the µTMS elements of Fu to have a focality of stimulation of less than 10 mm as taught by Ramadan et al., because such a configuration produces a highly precise, focused magnetic field for biomedical applications ([0008]-[0011]; [0062]).
Regarding claims 14 and 15, Fu in view of Ramadan et al. teaches all the limitations of claim 13. Fu teaches the signal generator (801, 502) further comprises one or more signal modules configured to generate the electrical signals (chips, [0069]); wherein the signal generator (801, 502) further comprises one or more amplifiers (Figure 9, amplifier, 506) configured to amplify the electrical signals generated by the one or more signal modules ([0069]).
Regarding claim 16, Fu in view of Ramadan et al. teaches the signal generator further comprises one or more switches configured to direct the electrical signals to the microcoil assembly (timing circuit 801 switches current, [0069]).
Regarding claims 17 and 18, Fu in view of Ramadan et al. teaches all the limitations of claim 13. Fu teaches the controller (509) is further configured to direct the signal generator (801, 512) to generate the electrical signals as a sequence of pulses ([0069]); wherein the sequence of pulses comprises triangular pulses ([0083]).
Regarding claim 19, Fu in view of Ramadan et al. teaches all the limitations of claim 13. Fu teaches the microcoil assembly further comprises an array of µTMS elements (502) configured to stimulate multiple locations about the subject ([0067]).
Regarding claim 20, Fu in view of Ramadan et al. teaches all the limitations of claim 13. Fu teaches the µTMS elements of the microcoil assembly is formed by MEMs based fabrication technology ([0073]-[0074]). Fu does not specify the substrate has formed therein micro-trenches, and a conductive material filling at least a portion of the micro-trenches that form the microcoils, wherein the micro-trenches have a width in a range between approximately 1 µm to approximately 50 µm, a depth in a range between approximately 50 µm to approximately 5 mm, and a spacing in a range between approximately 1 µm to approximately 50 µm.
However, Ramadan et al. further teaches the substrate has formed therein micro-trenches, and a conductive material filling at least a portion of the micro-trenches that form the microcoils, wherein the micro-trenches have a width in a range between approximately 1 µm to approximately 50 µm, a depth in a range between approximately 10 µm to approximately 5 mm, and a spacing in a range between approximately 1 µm to approximately 50 µm (depth into substrate of 10 µm, width of 3 µm, spacing of 3 µm, [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Fu such that the substrate has micro-trenches with conductive material filling at least a portion of the micro-trenches that form the microcoils, wherein the micro-trenches have a width of about 3 µm, a depth of about 10 µm, and a spacing therebetween of about 3 µm, as taught by Ramadan et al., because Ramadan et al. teaches such dimensions are “suitable for the fabrication process”, and “also produces a high magnetic field gradient along the upper side of the coil, which is the side of narrow width” ([0008]-[0011]; [0062]; [0082]). 
Ramadan et al. teaches the depth may vary, but does not specify the depth is in a range between approximately 50 µm to approximately 5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro-trenches of Fu and Ramadan et al. to have a depth of approximately 50 µm to 5 mm based on the teachings of Ramadan et al., because Ramadan et al. teaches the depth of the micro-trenches may vary from 10 µm as long as the d/w ratio exceeds 3/1 ([0082]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Regarding claims 21 and 23, Fu in view of Ramadan et al. teaches all the limitations of claim 20. Fu teaches the at least one µTMS element is a multilayer stack formed using multiple layers of the substrate and conductive material, wherein the multilayer stack comprises 4 layers (“present invention uses a dense array of…microcoils, and more preferably cross-coupled microcoils”, [0073]; cross-coupled microcoil 700 with two coils 701, 702 orthogonal to each other, each coil like coil 705 of Figure 11, [0075]; since each microcoil includes a substrate and a coil, two cross-coupled coils includes 4 layers).
Regarding claim 24, Fu teaches a method for stimulating a subject (abstract), the method comprising: directing a signal generator (Figure 9, timing circuit, 801 and microcoil driver, 512), using a controller (Figure 9, signal processor, 509), to provide an electrical signal to a microcoil assembly (Figure 9, brain cap, 500) having at least one µTMS element (Figure 9, microcoils, 502) comprising: a substrate and, supported by the substrate, microcoils (502) formed using conductive micro-wires having a curved shape and capable of sustaining the electrical signal, wherein the at least one µTMS element (502) has a focality of stimulation when subjected to the electrical signal ([0065]; [0067]; [0069]; precise positioning: [0084]-[0085]). Fu does not teach the focality of stimulation is less than 10 mm.
However, Ramadan et al. teaches a magnetic stimulation (µTMS) element for, the element comprising: a substrate (silicon substrate, [0062]); and supported by the substrate ([0062]), microcoils (Figures 1e, micro-coils, S1) formed using conductive micro-wires having a curved shape and capable of sustaining an electrical signal, wherein the microcoils (S1) are configured to produce a focality of stimulation of less than 10 mm when subjected to the electrical signal ([0062]; “[a] very steep magnetic field gradient formed at the tip of each pillar”, [0070]; pillar ranges from 10-90 microns, [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the µTMS elements of Fu to have a focality of stimulation of less than 10 mm as taught by Ramadan et al., because such a configuration produces a highly precise, focused magnetic field for biomedical applications ([0008]-[0011]; [0062]).
Response to Arguments
Applicant's arguments filed 13 July 2022 with respect to the means-plus-function limitation “signal modules” identified in the prior Office action have been fully considered but they are not persuasive. Applicant contends “signal modules” does not invoke 35 U.S.C. 112(f) as the nonce term “module” is preceded by a structural modifier “signal”, which one of ordinary skill in the art would understand connotes structure in light of applicant’s original specification (arguments, pages 6-7). The examiner does not find this argument to be persuasive. As noted in MPEP 2181, “module” is a generic placeholder for “means”. The limitation “signal” does not itself connote structure as alleged by applicant, but rather is construed as electrical current in light of applicant’s original specification. Since the limitation “signal module” is further modified by functional language, “configured to generate the electrical signals”, the limitation “signal module” remains interpreted under 35 U.S.C. 112(f).
Applicant’s remarks directed to “amplifier modules” and “switching modules” are moot in light of the amendments to the claims, as these limitations are no longer recited in the claims. The limitations “amplifiers” and “switches” are interpreted as structure rather than means-plus-function limitations.
Applicant’s arguments, see pages 7-8, filed 13 July 2022, with respect to the rejections of claims 11, 13-21, and 23 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 25 February 2022 have been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 13 July 2022, with respect to the rejections of claims 1, 13, 24, and their dependents under 35 U.S.C. 103 citing at least Lee have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Ramadan et al. and Fu et al. respectively as these references alone and in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791